

Exhibit 10.54


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT ("Agreement") made this 3rd of June 2019 (the "Effective
Date") between Dicerna Pharmaceuticals, Inc., a Delaware corporation
("Company"), on the one hand and Robert Ciappenelli (the "Executive") on the
other hand.


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on terms set forth herein;


NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:


1.Term of Employment. The Executive's employment under this Agreement shall
commence on the Effective Date and shall end on such date as the Executive's
employment terminates in accordance with Section 4 of this Agreement. Subject to
the balance of this Agreement, the Executive shall be an at-will employee of the
Company whose employment may be terminated (by the Company or by the Executive)
at any time, for any or no reason, in which case the Executive will be entitled
to the separation benefits set forth in Section 4, below.


2.Duties. During his employment with the Company, the Executive shall have the
title of Chief Commercial Officer. The Executive shall devote his full business
time and effort to the performance of his duties for the Company, which he shall
perform faithfully and to the best of his ability. The Executive shall have all
of the customary powers and duties associated with his position and shall be
subject to the Company's policies, procedures, and approval practices, as
generally in effect from time to time for all senior executives of the Company
and the direction and oversight of the Board. The Executive will report directly
to the President and CEO of the Company.


3.
Compensation and Related Matters.

a.    Base Salary. The Company shall pay the Executive base salary at a rate of
$15,625 paid twice monthly (which annualizes to $375,000), less withholdings and
deductions required and/or permitted by law. The Executive's base salary shall
be paid in conformity with the Company's payroll practices generally applicable
to the Company' s senior executives.


b.    Annual Bonus. The Executive shall be eligible to be considered for an
Annual Bonus upon achieving of certain pre-determined performance targets
consistent with any Incentive Compensation Plan established by the Compensation
Committee (the "Committee"). The Annual Bonus shall be based, in part, on the
Executive's performance. The grant of such a bonus shall be in the sole
discretion of the Committee. The maximum bonus amount for which the Executive
will be eligible is forty percent (40%) of base salary earned for the calendar
year. The Annual Bonus will be earned only after it has been granted by the
Committee. The Annual Bonus shall be paid to the Executive following the close
of the fiscal year to which it relates, in no event later than March 15th of the
calendar year immediately following the calendar year in which it was earned.
The Executive must be actively employed by the Company at the time the Committee
considers granting of bonuses to be eligible to receive such bonus.


c.    Equity Compensation. Subject to the approval of the Board or an
appropriate committee thereof, the Executive shall be eligible for a stock
option grant (the "Grant") to purchase in total up to 300,000 shares of the
Company's Common Stock at an exercise price equal to the fair market value of
each share on the date of grant as determined by the Board or an appropriate
committee thereof. The Grant shall vest in accordance with the following
schedule: 25% of the shares underlying the Grant will vest on the twelve (12)
month anniversary of Executive's commencement of ful1-time employment with the
Company and the remaining shares will vest and become exercisable on a pro rata,
monthly basis thereafter on the same day of the month as the vesting
commencement date (or if there is no corresponding day, on the last day of the
month), such that



all shares underlying the Grant shall have vested on the fourth anniversary of
the vesting commencement date. Vesting of the Grant will be subject to
Executive's continued status as a service provider with the Company at each such
vesting period. The Grant will be subject to the terms of a stock plan and a
stock option agreement that the Company and Executive will be required to
execute. Except as otherwise provided in an award agreement between the
Executive and the Company, any equity awards granted to the Executive shall vest
in full upon a Change of Control of the Company (as defined below).


d.
Benefits. During his employment with the Company, the Executive shall be
entitled to participate in

All employee benefit plans and programs, including paid sick leave and holidays,
life insurance, disability, medical, dental, and retirement savings plans, to
the same extent generally available to senior executives of the Company, in
accordance with the terms of those plans and programs. The Executive shall be
permitted up to four weeks of paid vacation per year, which will accrue on a
monthly basis. The Executive will not be allowed to accumulate more than three
weeks of unused vacation days at any given time. The Executive may carry over a
maximum of five unused vacation days from one calendar year to the next.


e.    Expenses. The Company agrees to reimburse the Executive for reasonable
out-of-pocket expenses incurred in connection with Company business and within
standards to be established by the Board from time to time, including, without
limitation, travel and accommodations for authorized business trips, provided
vouchers therefore, or other supporting information as the Company may
reasonably require, are presented to the Company. All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") and the rules and regulations thereunder ("Section 409A")
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive's lifetime (or during a shorter period of
time specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year; (iii) the reimbursement of an
eligible expense shall be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.


4.
Termination

a.    Rights and Duties. The Executive is an employee "at will." Accordingly,
the Company or the Executive may terminate his employment, at any time with or
without cause, for any lawful reason, or no reason. The Executive and the
Company agree that, without modifying or altering the Executive's "at will"
status, each will provide the other with at least thirty (30) days' prior
written notice of termination of the Executive's employment with the Company. If
the Executive gives notice of termination, except in the case of a termination
by the Executive for "Good Reason" as set forth below, such notice will be
deemed a voluntary resignation by the Executive and the Company, in its sole
discretion, may elect to relieve the Executive of any obligation to perform
duties during the notice period, waive the notice period and immediately accept
termination of the Executive's employment, without changing the status of such
termination as a voluntary resignation by the Executive. Should the Company in
the event of a voluntary resignation decide to relieve the Executive of any
obligation to perform duties during the notice period, waive the notice period
and immediately accept termination of the Executive's employment, it shall
nonetheless continue his compensation and benefits for the term of the notice
period, except that no bonus shall be earned or awarded during and after the
notice period.


b.    Termination for "Good Reason." The Executive may terminate his employment
at any time for "Good Reason." "Good Reason" shall comport with the requirements
of Regulation §1.409A­ l(n)(2)(ii) and shall mean:
i.
A material diminution in the Executive's authority, duties, responsibilities or
reporting responsibilities;

ii.
A material diminution by the Company of the Executive's annual base compensation
then




in effect, except a material diminution generally affecting the members of the
Company's management;
iii.    Any action or inaction by the Company that constitutes a material breach
by the Company of the terms of this Agreement; or
iv.    A requirement that the Executive be based more than 50 miles from the
offices at which he was principally employed immediately prior to the date of
termination.


The parties acknowledge and agree that "Good Reason" shall not be deemed to have
occurred unless: (1) the Executive provides the Company with written notice that
he intends to terminate his employment hereunder for one of the Good Reason
grounds set forth in Section 4.b. within sixty (60) days of the initial
occurrence of such ground, with such notice containing a description of such
ground, (2) if such Good Reason ground is capable of being cured, the Company
has failed to cure such ground within a period of thirty (30) days from the date
of such written notice, and (3) the Executive terminates his employment within
ninety-one
(91) days from the date that such Good Reason ground first occurs. For purposes
of clarification, the above ­ listed conditions shall apply separately to each
occurrence of a Good Reason ground, and failure to adhere to such conditions in
the event of the occurrence of grounds that would otherwise have constituted
Good Reason had the conditions herein been satisfied shall not disqualify the
Executive from asserting and satisfying the conditions for Good Reason for any
subsequent occurrence that may constitute Good Reason.


c.    Termination by the Company for Cause. The Company may terminate the
Executive's employment at any time for "Cause." "Cause" shall mean:
i.    The Executive's commission of an act of fraud, dishonesty, breach of
fiduciary duty or misappropriation which may or does adversely affect the
Company;
ii.    The Executive's conviction or plea of guilty or nolo contendere to or
engaging in any felony or crime involving moral turpitude, fraud,
misrepresentation or other crime and/or indictment for a crime that, in the
reasonable opinion of the Company, affects the Executive' s ability to perform
the duties set forth in this Agreement and/or reflects negatively upon the
Company;
iii.    Unauthorized disclosure by the Executive of the Company's Proprietary
Information, as defined in the Nondisclosure Agreement (as defined in Section 5
below), which results or could have been reasonably foreseen to result, in a
material financial loss to the Company;
iv.    The Executive's material breach of this Agreement or the Nondisclosure
Agreement; provided, that if such breach is reasonably possible of being cured
in the opinion of the Company, then the Executive will be given thirty (30) days
after written notice from the Company of such breach to cure; or
v.    The Executive's failure (which shall not include any Disability as defined
below) or refusal to perform the duties and responsibilities of his employment
and/or to follow the policies and procedures of the Company, including without
limitation the failure or refusal to carry out lawful instructions from the
Board. If such failure or refusal is reasonably possible of being cured in the
opinion of the Company, then the Executive will be given thirty (30) days after
written notice from the Company of such failure or refusal to cure.


d.    Termination in the Event of Death or Disability. The Agreement shall
terminate upon the Executive's death or Disability, and the Executive's
employment with the Company shall thereupon terminate. For purposes of the
Agreement, "Disability" is defined as any illness, injury, accident or condition
of either a physical or psychological nature as a result of which the Executive
is unable to perform the essential functions of his duties and responsibilities
hereunder for 90 days during any period of 365 consecutive calendar days or for
any consecutive 90-day period.


e.
Effect of Termination.

i.
If the Executive is terminated by the Company for Cause, or by the Executive
voluntarily




other than for Good Reason, then the Executive will only be entitled to payment
when due of any unpaid base salary, expense reimbursements, and vacation days
accrued but unused prior to termination of employment.
ii.    If the Executive's employment is terminated by the Company other than for
Cause, or by the Company due to the Executive's Disability, or by the Executive
for Good Reason (each of which will be deemed an involuntary termination), then
the Executive will be entitled to payment when due of any unpaid base salary,
expense reimbursements, and vacation days accrued prior to termination of
employment and, in exchange for the Executive's execution of a separation
agreement and general release provided by the Company (including, at the
Company's option, a non-competition obligation during any salary continuation
period and (at the Company's option) a revocation period of seven (7) business
days) and expressly subject to the conditions described in Section 4.e.v. below,
the following:
a)    Continuation of the Executive's base salary at the rate in effect as of
the day immediately preceding his date of termination for a twelve (12) month
period, payable in accordance with the Company's regular payroll practices, less
applicable withholdings, commencing at the conclusion of the Review Period (as
described below), provided that the first installment of such payments shall
include all amounts which would have been paid during the period between the
Executive's date of termination and the date of such first installment;
b)    Payment of a pro-rata portion of the actual amount of the Executive's
Annual Bonus based on actual performance determined under the terms of the
Company's annual bonus program as then in effect, with such pro-rata portion
calculated by multiplying the actual amount of such bonus for the year in which
such termination occurs by a number: (x) the numerator of which is the number of
days worked by the Executive during the fiscal year prior to termination, and
(y) the denominator of which is three hundred sixty five (365), with such
payment to be made after the determination of the bonus funding level (but in no
event later than March 15 of the calendar year following the year in which the
Executive's termination occurs); and
c)    The Executive shall be eligible to continue health benefits pursuant to
COBRA or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of such coverage during the permissible time frame,
the Company will pay the premiums for such group health insurance coverage for
the shorter of (i) twelve (12) months or (ii) until the Executive becomes
eligible for health benefits through another employer or otherwise. After the
shorter period, the Executive will be responsible for premium payments for
continuation of such group health insurance coverage pursuant to the terms and
conditions of COBRA.
iii.    If the Agreement is terminated because of the Executive's death, the
Company shall pay to the estate of the Executive the salary and benefits which
would otherwise have been payable to the Executive up to the date of termination
of his employment because of death.
iv.    In the event a Change of Control (as defined below) occurs and, if within
one (1) year thereafter, the Executive's employment is terminated by the Company
other than for Cause, or by the Company due to the Executive's Disability, or by
the Executive for Good Reason (each of which will be deemed an involuntary
termination), then the Executive will be entitled to payment when due of any
unpaid base salary, expense reimbursements, and vacation days accrued prior to
termination of employment and, in exchange for the Executive's execution of a
separation agreement and general release provided by the Company (including, at
the Company's option, a non-competition obligation during any salary
continuation period and (at the Company's option) a revocation period of seven
(7) business days) and expressly subject to the conditions described in Section
4.e.v. below, the following:
a)    A lump sum payment equal to the sum of (i) one (1) year of the Executive's
base salary at the rate in effect as of the day immediately preceding his date
of termination, less applicable withholdings, plus (ii) the Executive's target
annual bonus for the year in which the termination occurs, less applicable
withholdings, payable at the conclusion of the Review Period (as described
below);



b)    The Executive shall be eligible to continue health benefits pursuant to
COBRA or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of such coverage during the permissible time frame,
the Company will pay the premiums for such group health insurance coverage for
the shorter of (i) one (1) year or (ii) until the Executive becomes eligible for
health benefits through another employer or otherwise. After the shorter period,
the Executive will be responsible for premium payments for continuation of such
group health insurance coverage pursuant to the terms and conditions of COBRA;
and
c)    Payment of a pro-rata portion of the target amount of the Executive's
annual bonus, with such pro-rata portion calculated by multiplying the target
amount of such bonus for the year in which such termination occurs by a number:
(x) the numerator of which is the number of days worked by the Executive during
the fiscal year prior to termination, and (y) the denominator of which is three
hundred sixty five (365), with such payment to be made at the conclusion of the
Review Period (but in no event later than March 15 of the calendar year
following the year in which the Executive ' s termination occurs).


For purposes of this Agreement, "Change of Control" means (A) the occurrence of
a merger or consolidation of the Company whether or not approved by the Board,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such corporation) at least
50% of the total voting power represented by the voting securities of the
Company or such surviving entity or parent of such corporation outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation which is in effect a financing transaction for the Company,
including, but not limited to, a reverse merger of the Company into a publicly
traded "shell" company, or (B) the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantial1y all
of the Company's assets, provided that, in any case, "Change of Control" shall
be in accordance with Regulation
§l.409A-3(i)(5).
v.    Payment of the severance pay and benefits described in Section 4.e. ii. or
4.e.iv., as applicable, is expressly conditioned on the Executive's execution
without revocation of the separation agreement and general release described
therein, within the time period prescribed in the separation agreement and
general release (which release shall include, at the Company's option, a
non-competition obligation during any salary continuation period and (at the
Company's option) a revocation period of seven (7) business days), and will
commence immediately following a sixty (60) day period following the effective
date of the Executive's separation from service from the Company (the "Review
Period") (with the exception of the pro rata annual bonus payment described in
Section 4.e.ii.b., which shall be payable after the bonus funding level is
determined but in no event later than March 15 of the calendar year following
the year in which the Executive's termination occurs). The separation agreement
and general release will be provided to the Executive on or before the fifth
(5th) day following such separation from service. If the Executive fails or
refuses to return such agreement within the Review Period, the applicable
severance payments and benefits will be forfeited. If the Executive is eligible
for the severance pay and benefits described in Section 4.e.ii., then he shall
not be eligible for and shall not receive the severance pay and benefits
described in Section 4.e. iv. Similarly, if the Executive is eligible for the
severance pay and benefits described in Section 4.e.iv., then he shall not be
eligible for and shall not receive the severance pay and benefits described in
Section 4.e. ii.


5.Nondisclosure, Non-Solicitation and Assignment Agreement. As a condition of
the Executive's employment by the Company and the payment of compensation and
receipt of benefits referred to above, the Executive agrees to continue to be
bound by the terms of the standard Nondisclosure, Non-Solicitation and
Assignment Agreement, entered into by the Executive as of June 3, 2019 (the
"Nondisclosure Agreement"). The Executive acknowledges that the Company would
not offer him employment or provide compensation and/or benefits set forth above
if he was not willing to be bound by the terms of such Nondisclosure Agreement.



6.
Notice.

a.    To the Company. The Executive will send all communications to the Company
in writing, addressed as follows (or in any other manner the Company notifies
him to use):








CEO






With a copy to:

Douglas M. Fambrough III, Ph.D. President and


Dicerna Pharmaceuticals, Inc. 87 Cambridgepark Drive
Cambridge, MA 02140





General Counsel
Dicerna Pharmaceuticals, Inc. 87 Cambridgepark Drive
Cambridge, MA 02140




b.    To the Executive. All communications from the Company to the Executive
relating to this Agreement shall be sent to the Executive in writing, at the
most recent address on file with the Company.


With a copy to:


Robert Ciappenelli
40 Kings Way, Apt 304 B
Waltham, MA 02451


c.    Time Notice Deemed Given. Notice shall be deemed to have been given when
delivered or, if earlier (1) three business days after mailing by United States
certified or registered mail, return receipt requested, postage prepaid, or
(2) sent by overnight mail or delivery with confirmation of delivery, in either
case, addressed as required in this
section.


7.Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by a Company officer duly
authorized by the Board and the Executive. A waiver of any conditions or
provisions of this Agreement in a given instance shall not be deemed a waiver of
such conditions or provisions at any other time in the future.


8.Choice of Law; Forum Selection. The validity, interpretation, construction,
and performance of this Agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to its conflicts of laws
principles. Any claims or legal actions by one party against the other regarding
this Agreement shall be commenced and maintained exclusively in any state or
federal court located in the Commonwealth of Massachusetts, and the parties
hereby submit to the jurisdiction and venue of any such court.


9.Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the Executive and his estate, but the Executive may not assign or
pledge this Agreement or any rights arising under it. Without the Executive's
consent, the Company may assign this Agreement to any affiliate or to a
successor to substantially all the business and assets of the Company.


10.
Taxes; Code Sections 409A and280G.

a.    The Company shall withhold taxes from payments it makes pursuant to this
Agreement as it reasonably determines to be required by applicable law.





b.    If the benefits set forth in Section 4.e. of this Agreement constitute
"non-qualified deferred compensation" subject to Section 409A, then the
following conditions apply to the payment of such benefits:
i.
Any termination of the Executive's employment triggering payment of benefits
under Section

4.e. must constitute a "separation from service" under Section 409A(a)(2)(A)(i)
of the Code, and Treas.Reg.
§1.409A-l(h) before distribution of such benefits can commence. To the extent
that the termination of the Executive's employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-l(h) (as the result of further services that are reasonably anticipated
to be provided by the Executive to the Company at the time the Executive's
employment terminates), any benefits payable under Section 4.e. that constitute
non-qualified deferred compensation under Section 409A shall be delayed until
after the date of a subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Re g.
§1.409A-1(h). For purposes of clarification, this Section shall not cause any
forfeiture of benefits on the Executive's part but shall only act as a delay
until such time as a "separation from service" occurs.
ii.    If the Executive is a "specified employee" (as that term is used in
Section 409A and regulations and other guidance issued thereunder) on the date
his separation from service becomes effective, any benefits payable under
Section 4.e. that constitute non-qualified deferred compensation subject to
Section 409A shall be delayed until the earlier of: (A) the business day
following the six-month anniversary of the date his separation from service
becomes effective, or (B) the date of the Executive's death, but only to the
extent necessary to avoid the adverse tax consequences and penalties under
Section 409A. On the earlier of: (A) the business day following the six-month
anniversary of the date his separation from service becomes effective, or (B)
the Executive' s death, the Company shall pay the Executive in a lump sum the
aggregate value of the non-qualified deferred compensation that the Company
otherwise would have paid the Executive prior to that date under Section 4.e.
iii.    If any amount to be paid to the Executive pursuant to this Agreement is
"deferred compensation" subject to Section 409A, then each such payment which is
conditioned upon Executive's execution of a release and which is to be paid or
provided during a designated period that begins in one taxable year and ends in
a second taxable year, shall be paid or provided in the later of the two taxable
years.
iv.
It is intended that each installment of the payments and benefits provided under
Section

4.e. shall be treated as a separate "payment" for purposes of Section 409A.
v.    Neither the Company nor the Executive shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.


c.    Notwithstanding any other provision of this Agreement to the contrary, in
the event of any ambiguity in the terms of this Agreement, such term(s) shall be
interpreted and at all times administered in a manner that avoids the inclusion
of compensation in income under Section 409A, or the payment of increased taxes,
excise taxes or other penalties under Section 409A.


d.    The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section409A.


e.    If any payment or benefit the Executive would receive under this
Agreement, when combined with any other payment or benefit Executive receives
pursuant to a Change of Control (whether under this



Agreement or otherwise) (such payment or benefit, for purposes of this section,
a "Payment") would: (i) constitute a "parachute payment" within the meaning of
Section 280G of the Code; and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then such
Payment shall be either: (A) the full amount of such Payment; or (B) such lesser
amount as would result in no portion of the Payment being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state and local employments taxes, income taxes, and the Excise Tax,
results in Executive's receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. The Payments will be reduced in the following order:
(A) reduction of any cash severance payments otherwise payable to the Executive
that are exempt from Section 409A of the Code; (B) reduction of any other cash
payments or benefits otherwise payable to the Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting or payments with respect to any equity awards that are
exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to the Executive on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity awards that are exempt from Section 409A of the Code; and (D) reduction
of any payments attributable to any acceleration of vesting or payments with
respect to any equity awards that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time.


11.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


12.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.


13.Entire Agreement; Prior Agreements. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and,
unless otherwise provided herein, supersedes all prior agreements, negotiations
or understandings, written or oral, in respect thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------








DICERNA PHARMACEUTICALS, INC.
Date:    June 17, 2019 /s/ Douglas M. Fambrough III, PhD.
Douglas M. Fambrough III, Ph.D.
Its: President and CEO










Date: June 19, 2019             /s/ Robert Ciappenelli
Robert Ciappenelli




By: Robert Ciappenelli



